DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. Patent Application Publication 2014/0085472) in view of Vojtisek et al. (U.S. Patent Application Publication 2014/0340516) in view of Aich et al. (U.S. Patent Application Publication 2014/0267688) in view of Grigsby et al. (U.S. Patent Application Publication 2009/0231431).
Regarding claim 1, Lu et al. discloses a display system for generating a composite rear view of a scene behind a vehicle towing a trailer, the display system comprising: a first camera configured to be mounted at the rear of the vehicle in a rear-facing orientation and further configured to provide first image data corresponding to a first image that includes a rear-facing, non-top-down view of the scene behind the vehicle, in which the first image includes a rear-facing, non-top-down view of the trailer, which obstructs a portion of the scene behind the vehicle (Fig. 10 – camera 114a; paragraph [0075] – a vehicle 110 includes an imaging system or vision system or trailer angle viewing and/or detection system 112 that includes one or more imaging sensors or cameras (such as rearward facing imaging sensor or camera ; a second camera configured to be mounted to the trailer in a rear-facing orientation and further configured to provide second image data corresponding to a second image that includes a rear-facing, non-top-down view of the scene behind the vehicle, in which the portion of the scene obstructed by the trailer in the first image is not obstructed by the trailer (Fig. 10 – camera 120a; paragraph [0075] – the vehicle is towing a trailer 118 and the vision system 112 includes one or more cameras (or receives and processes image data captured by one or more cameras at the trailer), such as a rearward facing camera 120a at the rear of the trailer and sidewardly facing cameras 120b, 120c at the sides of the trailer); and an image processor for receiving the first image data and the second image data (paragraph [0075] – the vision system 112 is operable to process image data captured by the cameras and may provide displayed images at a display device 116 for viewing by the driver of the vehicle), wherein the image processor is configured to combine the first image data and the second image data to generate composite image data (Figs. 15-22; paragraph [0076] – the extended bird’s eye view is stitched with views from vehicle and trailer cameras 114a-d and 120a-c).  However, Lu et al. fails to disclose wherein the image processor is configured to combine the first image data and the second image data to create a third image containing the second image and only the rear-facing, non-top-down view of the trailer from the first image with the trailer appearing as a ghost image in the third image.
Referring to the Vojtisek et al. reference, Vojtisek et al. discloses a display system for generating a composite rear view of a scene behind a vehicle, the display system comprising: an image processor configured to combine the first image data and the second image data to create a third image containing the second image and only the view of the obstruction from the first image with the obstruction appearing as a ghost image in the third image (Fig. 4; paragraph [0007] – an exterior image sensor captures a first image directed externally of the vehicle with a first field of view – an internal image sensor captures a second image directed internally of the vehicle with a second field of view - an image integrator merges the first and second images according to a predetermined alignment of the first and second fields of view, wherein the second image is muted in the merged image so that the first image is emphasized when displayed on the image display – as can be seen from Fig. 4, the exterior image is the main image used for the third image and only the view of the obstruction from the second image with the obstruction appears as a ghost image in the third image).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had created a third image as disclosed by Vojtisek et al. in the display system disclosed by Lu et al. in order to provide an image to the driver that reveals to the driver what is behind the obstructions a third image with the trailer appearing as a ghost image in the third image, and wherein the third image is a rear-view, non-top-down image.  
Referring to the Aich et al. reference, Aich et al. discloses a display system for generating a composite rear view of a scene behind a vehicle towing a trailer, the display system comprising: creating a third image with the trailer appearing as a ghost image in the third image (Fig. 55; paragraph [0316] - Fig. 55, an expanded view 2510 comprising a combination of the second field of view 2394 and the fourth field of view 2398 is shown - the imaging controller 2410 may be operable to combine any number of fields of view that may be oriented to capture image data of adjacent portions of the environment 2354 surrounding the vehicle 100 and the trailer 2352; the expanded view 2510 reads on the third image).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had created a third image as disclosed by Aich et al. in the display system disclosed by Lu et al. in view of Vojtisek et al. wherein the third image is a rear-view, non-top-down image.  
Referring to the Grigsby et al. reference, Grigsby et al. discloses a display system for generating a composite view of a scene for display in a vehicle, the display system comprising: a third image (composite image) that is a forward-view, non-top-down image (Fig. 6; paragraph [0034] – Fig. 6 discloses a simulated view that can be made available to the driver of vehicle 66 - the driver would continue to see vehicles 60 and 62 - however, the image of tractor-trailer 64 would be electronically replaced by an image of what was in front of the of the tractor trailer 64, but in this case a single vehicle 68 - in one embodiment of the invention, a wireform representation 70 of the tractor-trailer would remain on the screen as a visible reminder that the tractor-trailer is still physically in front of the vehicle even if it does not appear on the in-vehicle display).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had created a third image as disclosed by Grigsby et al. in the display system disclosed by Lu et al. in view of Vojtisek et al. in view of Aich et al. in order to provide a composite image to the driver to show the driver the vehicle’s blindspots.  While the technology taught by Grigsby et al. is being used to display what is front of the vehicle, the same technology could be applied to the images from behind the vehicle.  Once Grigsby et al. is combined with the previously cited prior art references, the images captured by 
Regarding claim 4, Lu et al. in view of Vojtisek et al. in view of Aich et al. in view of Grigsby et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the image processor is configured to analyze the first image data and the second image data to identify one or more features common to both the first image and the second image (Lu et al.: Figs. 15-22; paragraph [0076] – the extended bird’s eye view is stitched with views from vehicle and trailer cameras 114a-d and 120a-c; paragraph [0087] – the raw captured image data from the right side camera and the left side camera may be combined and corrected or undistorted to provide a combined image – the combined mirror camera view or image can appear as if an observer is looking rearward from in front of the vehicle so that the observer sees the full arc of the trailer’s path in an unbroken manner;  Vojtisek et al.: Fig. 4; paragraph [0007] – an image integrator merges the first and second images according to a predetermined alignment of the first and second fields of view, wherein the second image is muted in the merged image so that the first image is emphasized when displayed on the image display; Aich et al.: Fig. 55; paragraph [0316] - Fig. 55, an expanded view 2510 comprising a combination of the second field of view 2394 and the fourth field of view 2398 is shown - the imaging controller 2410 may be operable to combine any number of fields of view that may be oriented to capture image data of adjacent portions of .
Regarding claim 5, Lu et al. in view of Vojtisek et al. in view of Aich et al. in view of Grigsby et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the image processor is configured to generate the composite image in dependence on positional data defining a relative position of the first and second cameras (Lu et al.: Figs. 15-22; paragraph [0076] – the extended bird’s eye view is stitched with views from vehicle and trailer cameras 114a-d and 120a-c; paragraph [0087] – the raw captured image data from the right side camera and the left side camera may be combined and corrected or undistorted to provide a combined image – the combined mirror camera view or image can appear as if an observer is looking rearward from in front of the vehicle so that the observer sees the full arc of the trailer’s path in an unbroken manner;  Vojtisek et al.: Fig. 4; paragraph [0007] – an image integrator merges the first and second images according to a predetermined alignment of the first and second fields of view, wherein the second image is muted in the merged image so that the first image is emphasized when displayed on the image display; Aich et al.: Fig. 55; paragraph [0316] - Fig. 55, an expanded view 2510 comprising a combination of the second field of view 2394 and the fourth field of view 2398 is shown - the imaging controller 2410 may be operable to combine any number of fields of view that may be oriented to capture image data of adjacent portions of the environment .
Regarding claim 6, Lu et al. in view of Vojtisek et al. in view of Aich et al. in view of Grigsby et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the image processor is configured to augment the composite image with one or more of the following: graphical representation of a projected path for the trailer during a reversing operation; a vehicle control instruction to guide the trailer during a reversing operation; and proximity information for the trailer (Lu et al.: Figs. 15-22; Aich et al.: Fig. 55; paragraph [0316] - Fig. 55, an expanded view 2510 comprising a combination of the second field of view 2394 and the fourth field of view 2398 is shown - the imaging controller 2410 may be operable to combine any number of fields of view that may be oriented to capture image data of adjacent portions of the environment 2354 surrounding the vehicle 100 and the trailer 2352; the expanded view 2510 reads on the third image).
Regarding claim 7, Lu et al. in view of Vojtisek et al. in view of Aich et al. in view of Grigsby et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the image processor is configured to output the composite image data for display on a display screen (Lu et al.: Figs. 15-22; paragraph [0076] – the extended bird’s eye view is stitched with views from vehicle and trailer cameras 114a-d and 120a-c; Vojtisek et al.: Fig. 4; paragraph [0007] – an image integrator merges the first and second images according to a predetermined alignment of the first and second fields of .
Regarding claim 8, Lu et al. discloses a method of generating a composite rear view image of a scene behind a vehicle towing a trailer, the method comprising: receiving a first image from a first camera, wherein the first camera is mounted at the rear of the vehicle in a rear-facing orientation to provide a rear-facing, non-top-down view of the scene behind the vehicle, in which the first image includes a rear-facing, non-top-down view of the trailer, which obstructs a portion of the scene behind the vehicle (Fig. 10 – camera 114a; paragraph [0075] – a vehicle 110 includes an imaging system or vision system or trailer angle viewing and/or detection system 112 that includes one or more imaging sensors or cameras (such as rearward facing imaging sensor or camera 114a and/or a forwardly facing camera 114b at the front (or at the windshield) of the vehicle, and/or a sidewardly/rearwardly facing camera 114c, 114d at the sides of the vehicle), which capture images exterior of the vehicle, with the cameras having a lens for focusing images at or onto an imaging array or imaging plane of the camera); receiving a second image from a second camera, wherein the second camera is mounted to the trailer to provide a rear-facing, non-top-down view of the scene behind the trailer, in which the portion of the scene obstructed by the trailer in the first image is not obstructed by the trailer (Fig. 10 – camera 120a; paragraph [0075] – the vehicle is towing a trailer 118 and the vision system 112 includes one or more cameras (or receives and processes image data captured by one or more cameras at the trailer), such as a rearward facing camera 120a at the rear of the trailer and sidewardly facing cameras 120b, 120c at the sides of the trailer); and combining the first and second images to form a composite image (Figs. 15-22; paragraph [0076] – the extended bird’s eye view is stitched with views from vehicle and trailer cameras 114a-d and 120a-c).  However, Lu et al. fails to disclose combining the first and second images to create a third image containing the second image and only the rear-facing, non-top-down view of the trailer from the first image with the trailer appearing as a ghost image in the third image.
Referring to the Vojtisek et al. reference, Vojtisek et al. discloses a method for generating a composite rear view of a scene behind a vehicle, the method comprising: combining the first and second images to create a third image containing the second image and only the view of the obstruction from the first image with the obstruction appearing as a ghost image in the third image (Fig. 4; paragraph [0007] – an exterior image sensor captures a first image directed externally of the vehicle with a first field of view – an internal image sensor captures a second image directed internally of the .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had created a third image as disclosed by Vojtisek et al. in the method disclosed by Lu et al. in order to provide an image to the driver that reveals to the driver what is behind the obstructions they are viewing.  Once Vojtisek et al. is combined with Lu et al., the multiple images being used to assist the driver in maneuvering the vehicle with the trailer, can be implemented using the idea disclosed by Vojtisek et al., which discloses integrating a first image with a second image to create a third image.  The ghost image in the Lu et al. reference would be the image with the trailer instead of the image of the backseat in the Vojtisek et al., which would allow the driver to see the outlines of the trailer while seeing what’s behind the trailer at the same time.  However, Lu et al. in view of Vojtisek et al. fails to explicitly disclose a third image with the trailer appearing as a ghost image in the third image, and wherein the third image is a rear-view, non-top-down image.  
Referring to the Aich et al. reference, Aich et al. a method for generating a composite rear view of a scene behind a vehicle, the method comprising: creating a third image with the trailer appearing as a ghost image in the third image (Fig. 55; paragraph [0316] - Fig. 55, an expanded view 2510 comprising a combination of the second field of view 2394 and the fourth field of view 2398 is shown - the imaging controller 2410 may be operable to combine any number of fields of view that may be oriented to capture image data of adjacent portions of the environment 2354 surrounding the vehicle 100 and the trailer 2352; the expanded view 2510 reads on the third image).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had created a third image as disclosed by Aich et al. in the method disclosed by Lu et al. in view of Vojtisek et al. in order to provide an image to the driver that reveals to the driver what is behind the trailer they are towing.  However, Lu et al. in view of Vojtisek et al. in view of Aich et al. fails to explicitly disclose wherein the third image is a rear-view, non-top-down image.  
Referring to the Grigsby et al. reference, Grigsby et al. discloses a method for generating a composite view of a scene for display in a vehicle, the method comprising: a third image (composite image) that is a forward-view, non-top-down image (Fig. 6; paragraph [0034] – Fig. 6 discloses a simulated view that can be made available to the driver of vehicle 66 - the driver would continue to see vehicles 60 and 62 - however, the image of tractor-trailer 64 would be electronically replaced by an image of what was in front of the of the tractor trailer 64, but in this case a single vehicle 68 - in one embodiment of the invention, a wireform representation 70 of the tractor-trailer would remain on the .  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had created a third image as disclosed by Grigsby et al. in the method disclosed by Lu et al. in view of Vojtisek et al. in view of Aich et al. in order to provide a composite image to the driver to show the driver the vehicle’s blindspots.  While the technology taught by Grigsby et al. is being used to display what is front of the vehicle, the same technology could be applied to the images from behind the vehicle.  Once Grigsby et al. is combined with the previously cited prior art references, the images captured by the Lu et al. reference could be processed in the same way the images are processed in the Grigsby et al. reference in order to provide the driver with an image of what’s behind the vehicle and trailer.
Regarding claim 9, Lu et al. discloses a processor for a vehicle, the processor configured to: receive first image data from a first camera wherein the first camera is configured to be mounted at the rear of the vehicle in a rear-facing orientation, wherein the first image data corresponds to a first image that includes a rear-facing, non-top-down view of a scene behind the vehicle in which a trailer that is being towed by the vehicle obstructs a portion of the scene (Fig. 10 – camera 114a; paragraph [0075] – a vehicle 110 includes an imaging system or vision system or trailer angle viewing and/or detection system 112 that includes one or more imaging sensors or cameras (such as rearward facing imaging sensor or camera 114a ; receive second image data from a second camera, wherein the second camera is configured to be mounted in a rear-facing orientation to the trailer that is being towed by the vehicle, wherein the second image data corresponds to a second image that includes a rear-facing, non-top-down view of the scene behind the vehicle in which the portion of the scene obstructed by the trailer in the first image is not obstructed by the trailer (Fig. 10 – camera 120a; paragraph [0075] – the vehicle is towing a trailer 118 and the vision system 112 includes one or more cameras (or receives and processes image data captured by one or more cameras at the trailer), such as a rearward facing camera 120a at the rear of the trailer and sidewardly facing cameras 120b, 120c at the sides of the trailer); and generate a composite image from the first and second image data (Figs. 15-22; paragraph [0076] – the extended bird’s eye view is stitched with views from vehicle and trailer cameras 114a-d and 120a-c).  However, Lu et al. fails to disclose generating a composite image from the first and second image to create a third image containing the second image and only the rear-facing, non-top-down view of the trailer from the first image with the trailer appearing as a ghost image in the third image.
a processor for a vehicle, the processor comprising: generating a composite image from the first and second image to create a third image containing the second image and only the view of the obstruction from the first image with the obstruction appearing as a ghost image in the third image (Fig. 4; paragraph [0007] – an exterior image sensor captures a first image directed externally of the vehicle with a first field of view – an internal image sensor captures a second image directed internally of the vehicle with a second field of view - an image integrator merges the first and second images according to a predetermined alignment of the first and second fields of view, wherein the second image is muted in the merged image so that the first image is emphasized when displayed on the image display – as can be seen from Fig. 4, the exterior image is the main image used for the third image and only the view of the obstruction from the second image with the obstruction appears as a ghost image in the third image).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had created a third image as disclosed by Vojtisek et al. in the processor disclosed by Lu et al. in order to provide an image to the driver that reveals to the driver what is behind the obstructions they are viewing.  Once Vojtisek et al. is combined with Lu et al., the multiple images being used to assist the driver in maneuvering the vehicle with the trailer, can be implemented using the idea disclosed by Vojtisek et al., which discloses integrating a first image with a second image to create a third image.  The ghost a third image with the trailer appearing as a ghost image in the third image, and wherein the third image is a rear-view, non-top-down image.  
Referring to the Aich et al. reference, Aich et al. discloses a processor for a vehicle, the processor comprising: creating a third image with the trailer appearing as a ghost image in the third image (Fig. 55; paragraph [0316] - Fig. 55, an expanded view 2510 comprising a combination of the second field of view 2394 and the fourth field of view 2398 is shown - the imaging controller 2410 may be operable to combine any number of fields of view that may be oriented to capture image data of adjacent portions of the environment 2354 surrounding the vehicle 100 and the trailer 2352; the expanded view 2510 reads on the third image).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had created a third image as disclosed by Aich et al. in the processor disclosed by Lu et al. in view of Vojtisek et al. in order to provide an image to the driver that reveals to the driver what is behind the trailer they are towing.  However, Lu et al. in view of Vojtisek et al. in view of Aich et al. fails to explicitly disclose wherein the third image is a rear-view, non-top-down image.  
a display system for generating a composite view of a scene for display in a vehicle, the display system comprising: a third image (composite image) that is a forward-view, non-top-down image (Fig. 6; paragraph [0034] – Fig. 6 discloses a simulated view that can be made available to the driver of vehicle 66 - the driver would continue to see vehicles 60 and 62 - however, the image of tractor-trailer 64 would be electronically replaced by an image of what was in front of the of the tractor trailer 64, but in this case a single vehicle 68 - in one embodiment of the invention, a wireform representation 70 of the tractor-trailer would remain on the screen as a visible reminder that the tractor-trailer is still physically in front of the vehicle even if it does not appear on the in-vehicle display).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had created a third image as disclosed by Grigsby et al. in the display system disclosed by Lu et al. in view of Vojtisek et al. in view of Aich et al. in order to provide a composite image to the driver to show the driver the vehicle’s blindspots.  While the technology taught by Grigsby et al. is being used to display what is front of the vehicle, the same technology could be applied to the images from behind the vehicle.  Once Grigsby et al. is combined with the previously cited prior art references, the images captured by the Lu et al. reference could be processed in the same way the images are processed in the Grigsby et al. reference in order to provide the driver with an image of what’s behind the vehicle and trailer.
10, Lu et al. in view of Vojtisek et al. in view of Aich et al. in view of Grigsby et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the display system further comprising: a first lateral camera for outputting first lateral image data corresponding to a first lateral image (Lu et al.: Fig. 10 – camera 114a; paragraph [0075] – a vehicle 110 includes an imaging system or vision system or trailer angle viewing and/or detection system 112 that includes one or more imaging sensors or cameras (such as rearward facing imaging sensor or camera 114a and/or a forwardly facing camera 114b at the front (or at the windshield) of the vehicle, and/or a sidewardly/rearwardly facing camera 114c, 114d at the sides of the vehicle), which capture images exterior of the vehicle, with the cameras having a lens for focusing images at or onto an imaging array or imaging plane of the camera); and a second lateral camera for outputting second lateral image data corresponding to a second lateral image (Lu et al.: Fig. 10 – Fig. 10 – camera 120a; paragraph [0075] – a vehicle 110 includes an imaging system or vision system or trailer angle viewing and/or detection system 112 that includes one or more imaging sensors or cameras (such as rearward facing imaging sensor or camera 114a and/or a forwardly facing camera 114b at the front (or at the windshield) of the vehicle, and/or a sidewardly/rearwardly facing camera 114c, 114d at the sides of the vehicle), which capture images exterior of the vehicle, with the cameras having a lens for focusing images at or onto an imaging array or imaging plane of the camera -camera 120a; paragraph [0075] – the vehicle is towing a trailer 118 and the vision system 112 includes one or more , wherein the image processor is configured to receive the first lateral image data and the second lateral image data, wherein the image processor is configured to combine the first image data, the second image data, the first lateral image data and the second lateral image data to generate composite image data corresponding to a composite image (Lu et al.: Figs. 15-22; paragraph [0076] – the extended bird’s eye view is stitched with views from vehicle and trailer cameras 114a-d and 120a-c; paragraph [0087] – the raw captured image data from the right side camera and the left side camera may be combined and corrected or undistorted to provide a combined image – the combined mirror camera view or image can appear as if an observer is looking rearward from in front of the vehicle so that the observer sees the full arc of the trailer’s path in an unbroken manner;  Vojtisek et al.: Fig. 4; paragraph [0007] – an image integrator merges the first and second images according to a predetermined alignment of the first and second fields of view, wherein the second image is muted in the merged image so that the first image is emphasized when displayed on the image display; Aich et al.: Fig. 55; paragraph [0316] - Fig. 55, an expanded view 2510 comprising a combination of the second field of view 2394 and the fourth field of view 2398 is shown - the imaging controller 2410 may be operable to combine any number of fields of view that may be oriented to capture image data of adjacent portions of the environment . 
Regarding claim 11, Lu et al. in view of Vojtisek et al. in view of Aich et al. in view of Grigsby et al. discloses all of the limitations as previously discussed with respect to claims 1 and 10 including that wherein the image processor is configured to combine the first image data, the second image data, the first lateral image data and the second lateral image data such that at least a portion of the first image is overlaid onto one or more of the second image, the first lateral image and the second lateral image, and/or wherein the at least a portion of the first image Is overlaid as the semi-transparent image (Lu et al.: Figs. 15-22; paragraph [0076] – the extended bird’s eye view is stitched with views from vehicle and trailer cameras 114a-d and 120a-c; paragraph [0087] – the raw captured image data from the right side camera and the left side camera may be combined and corrected or undistorted to provide a combined image – the combined mirror camera view or image can appear as if an observer is looking rearward from in front of the vehicle so that the observer sees the full arc of the trailer’s path in an unbroken manner;  Vojtisek et al.: Fig. 4; paragraph [0007] – an image integrator merges the first and second images according to a predetermined alignment of the first and second fields of view, wherein the second image is muted in the merged image so that the first image is emphasized when displayed on the image display; Aich et al.: Fig. 55; paragraph [0316] - Fig. 55, an expanded view 2510 comprising a combination of the second field of view 2394 and the fourth field of view 2398 is shown - the imaging . 
Regarding claim 12, Lu et al. in view of Vojtisek et al. in view of Aich et al. in view of Grigsby et al. discloses all of the limitations as previously discussed with respect to claims 1, 10, and 11 including that wherein the image processor is configured to: form an intermediate composite image by combining one or more of the following: the second image, the first lateral image and the second lateral image; and to overlay the at least a portion of the first image onto the intermediate composite image (Lu et al.: Figs. 15-22; paragraph [0076] – the extended bird’s eye view is stitched with views from vehicle and trailer cameras 114a-d and 120a-c; paragraph [0087] – the raw captured image data from the right side camera and the left side camera may be combined and corrected or undistorted to provide a combined image – the combined mirror camera view or image can appear as if an observer is looking rearward from in front of the vehicle so that the observer sees the full arc of the trailer’s path in an unbroken manner;  Vojtisek et al.: Fig. 4; paragraph [0007] – an image integrator merges the first and second images according to a predetermined alignment of the first and second fields of view, wherein the second image is muted in the merged image so that the first image is emphasized when displayed on the image display; Aich et al.: Fig. 55; paragraph [0316] - Fig. 55, an expanded view 2510 comprising a combination of the second field of view 2394 and the fourth .
Regarding claim 13, Lu et al. in view of Vojtisek et al. in view of Aich et al. in view of Grigsby et al. discloses all of the limitations as previously discussed with respect to claims 1 and 10-12 including that wherein the image processor is configured to identify one or more features common to both the first image and the intermediate composite image, and/or wherein the image processor is configured to match the first image and the intermediate composite image in dependence on the identified one or more features (Lu et al.: Figs. 15-22; paragraph [0076] – the extended bird’s eye view is stitched with views from vehicle and trailer cameras 114a-d and 120a-c; paragraph [0087] – the raw captured image data from the right side camera and the left side camera may be combined and corrected or undistorted to provide a combined image – the combined mirror camera view or image can appear as if an observer is looking rearward from in front of the vehicle so that the observer sees the full arc of the trailer’s path in an unbroken manner;  Vojtisek et al.: Fig. 4; paragraph [0007] – an image integrator merges the first and second images according to a predetermined alignment of the first and second fields of view, wherein the second image is muted in the merged image so that the first image is emphasized when displayed on the image display; Aich et al.: Fig. 55; paragraph [0316] - Fig. 55, an expanded view 2510 comprising a combination of the second .
Regarding claim 14, Lu et al. in view of Vojtisek et al. in view of Aich et al. in view of Grigsby et al. discloses all of the limitations as previously discussed with respect to claims 1 and 10-12 including that wherein the first lateral image has a vertical height substantially equal to or less than a vertical height of the second image; and/or wherein the second lateral image has a vertical height substantially equal to or less than a vertical height of the second image; and/or wherein the first lateral Image and/or the second lateral image is inserted into the second image to form the intermediate composite image (Lu et al.: Figs. 15-22; paragraph [0076] – the extended bird’s eye view is stitched with views from vehicle and trailer cameras 114a-d and 120a-c; paragraph [0087] – the raw captured image data from the right side camera and the left side camera may be combined and corrected or undistorted to provide a combined image – the combined mirror camera view or image can appear as if an observer is looking rearward from in front of the vehicle so that the observer sees the full arc of the trailer’s path in an unbroken manner;  Vojtisek et al.: Fig. 4; paragraph [0007] – an image integrator merges the first and second images according to a predetermined alignment of the first and second fields of view, wherein the second image is muted in the merged image .
Regarding claim 15, Lu et al. in view of Vojtisek et al. in view of Aich et al. in view of Grigsby et al. discloses all of the limitations as previously discussed with respect to claims 1 and 10 including that wherein, the first lateral camera is a first side-mounted camera (Lu et al.: Fig. 10 – camera 114a; paragraph [0075] – a vehicle 110 includes an imaging system or vision system or trailer angle viewing and/or detection system 112 that includes one or more imaging sensors or cameras (such as rearward facing imaging sensor or camera 114a and/or a forwardly facing camera 114b at the front (or at the windshield) of the vehicle, and/or a sidewardly/rearwardly facing camera 114c, 114d at the sides of the vehicle), which capture images exterior of the vehicle, with the cameras having a lens for focusing images at or onto an imaging array or imaging plane of the camera); and wherein the second lateral camera is a second side-mounted camera (Lu et al.: Fig. 10 – camera 120a; paragraph [0075] – a vehicle 110 includes an imaging system or vision system or trailer angle viewing and/or detection system 112 that includes one or more imaging sensors or cameras (such as rearward facing imaging sensor or camera 114a and/or a forwardly ; and/or wherein the first side-mounted camera is mounted to a first side of the vehicle and the second side-mounted camera is mounted to a second side of the vehicle (Lu et al.: Fig. 10 – camera 120a; paragraph [0075] – a vehicle 110 includes an imaging system or vision system or trailer angle viewing and/or detection system 112 that includes one or more imaging sensors or cameras (such as rearward facing imaging sensor or camera 114a and/or a forwardly facing camera 114b at the front (or at the windshield) of the vehicle, and/or a sidewardly/rearwardly facing camera 114c, 114d at the sides of the vehicle), which capture images exterior of the vehicle, with the cameras having a lens for focusing images at or onto an imaging array or imaging plane of the camera).
Regarding claim 16, Lu et al. in view of Vojtisek et al. in view of Aich et al. in view of Grigsby et al. discloses all of the limitations as previously discussed with respect to claim 8 including that the method further comprises: receiving a first lateral image from a first lateral camera (Lu et al.: Fig. 10 – camera 114a; paragraph [0075] – a vehicle 110 includes an imaging system or vision system or trailer angle viewing and/or detection system 112 that includes one or more imaging sensors or cameras (such as rearward facing imaging sensor or camera 114a and/or a forwardly facing camera 114b at the front (or at the ; receiving a second lateral image from a second lateral camera  (Lu et al.: Fig. 10 – Fig. 10 – camera 120a; paragraph [0075] – a vehicle 110 includes an imaging system or vision system or trailer angle viewing and/or detection system 112 that includes one or more imaging sensors or cameras (such as rearward facing imaging sensor or camera 114a and/or a forwardly facing camera 114b at the front (or at the windshield) of the vehicle, and/or a sidewardly/rearwardly facing camera 114c, 114d at the sides of the vehicle), which capture images exterior of the vehicle, with the cameras having a lens for focusing images at or onto an imaging array or imaging plane of the camera -camera 120a; paragraph [0075] – the vehicle is towing a trailer 118 and the vision system 112 includes one or more cameras (or receives and processes image data captured by one or more cameras at the trailer), such as a rearward facing camera 120a at the rear of the trailer and sidewardly facing cameras 120b, 120c at the sides of the trailer); combining the first image, the second image, the first lateral image and the second lateral image to form a composite image (Lu et al.: Figs. 15-22; paragraph [0076] – the extended bird’s eye view is stitched with views from vehicle and trailer cameras 114a-d and 120a-c; paragraph [0087] – the raw captured image data from the right side camera and the left side camera may be combined and corrected or undistorted to provide a combined image – the combined mirror camera view or image can .
Regarding claim 17, Lu et al. in view of Vojtisek et al. in view of Aich et al. in view of Grigsby et al. discloses all of the limitations as previously discussed with respect to claims 8 and 16 including that the method further comprises: forming an intermediate composite image by combining one or more of the following: the second image, the first lateral image and the second lateral image; and overlaying the at least a portion of the first image onto the intermediate composite image (Lu et al.: Figs. 15-22; paragraph [0076] – the extended bird’s eye view is stitched with views from vehicle and trailer cameras 114a-d and 120a-c; paragraph [0087] – the raw captured image data from the right side camera and the left side camera may be combined and corrected or undistorted to provide a combined image – the combined mirror camera view or .
Regarding claim 18, Lu et al. in view of Vojtisek et al. in view of Aich et al. in view of Grigsby et al. discloses all of the limitations as previously discussed with respect to claims 8, 16, and 17 including that the method further comprises electronically identifying one or more feature common to both the first image and the said intermediate composite image (Lu et al.: Figs. 15-22; paragraph [0076] – the extended bird’s eye view is stitched with views from vehicle and trailer cameras 114a-d and 120a-c; paragraph [0087] – the raw captured image data from the right side camera and the left side camera may be combined and corrected or undistorted to provide a combined image – the combined mirror camera view or image can appear as if an observer is looking rearward from in front of the vehicle so that the observer sees the full arc of the .
Regarding claim 19, Lu et al. in view of Vojtisek et al. in view of Aich et al. in view of Grigsby et al. discloses a vehicle having the display system of claim 1 (see the rejection of claim 1 above).
Regarding claim 20, Lu et al. in view of Vojtisek et al. in view of Aich et al. in view of Grigsby et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the image processor is configured to perform image registration of the first image and the second image, wherein at least a longitudinal offset between the first camera and the second camera is compensated for in the image registration (Lu et al.: Fig. 10 – cameras are offset; Figs. 15-22; paragraphs [0040]-[0048] – horizontal offset and offset correction). 
21, Lu et al. in view of Vojtisek et al. in view of Aich et al. in view of Grigsby et al. discloses all of the limitations as previously discussed with respect to claims 1 and 4 including that wherein the image processor is configured to match the first image and the second image in dependence on the identified one or more features (Lu et al.: Figs. 15-22; paragraph [0076] – the extended bird’s eye view is stitched with views from vehicle and trailer cameras 114a-d and 120a-c; paragraph [0087] – the raw captured image data from the right side camera and the left side camera may be combined and corrected or undistorted to provide a combined image – the combined mirror camera view or image can appear as if an observer is looking rearward from in front of the vehicle so that the observer sees the full arc of the trailer’s path in an unbroken manner;  Vojtisek et al.: Fig. 4; paragraph [0007] – an image integrator merges the first and second images according to a predetermined alignment of the first and second fields of view, wherein the second image is muted in the merged image so that the first image is emphasized when displayed on the image display; Aich et al.: Fig. 55; paragraph [0316] - Fig. 55, an expanded view 2510 comprising a combination of the second field of view 2394 and the fourth field of view 2398 is shown - the imaging controller 2410 may be operable to combine any number of fields of view that may be oriented to capture image data of adjacent portions of the environment 2354 surrounding the vehicle 100 and the trailer 2352; the expanded view 2510 reads on the third image).
Regarding claim 22, Lu et al. in view of Vojtisek et al. in view of Aich et al. in view of Grigsby et al. discloses all of the limitations as previously discussed wherein the ghost image of the trailer in the third image includes a silhouette of the trailer or an outline of the trailer (Lu et al.: Figs. 15-22; paragraph [0076] – the extended bird’s eye view is stitched with views from vehicle and trailer cameras 114a-d and 120a-c; Vojtisek et al.: Fig. 4; paragraph [0007] – an exterior image sensor captures a first image directed externally of the vehicle with a first field of view – an internal image sensor captures a second image directed internally of the vehicle with a second field of view - an image integrator merges the first and second images according to a predetermined alignment of the first and second fields of view, wherein the second image is muted in the merged image so that the first image is emphasized when displayed on the image display – as can be seen from Fig. 4, the exterior image is the main image used for the third image and only the view of the obstruction from the second image with the obstruction appears as a ghost image in the third image; Aich et al.: Fig. 55; paragraph [0316] - Fig. 55, an expanded view 2510 comprising a combination of the second field of view 2394 and the fourth field of view 2398 is shown - the imaging controller 2410 may be operable to combine any number of fields of view that may be oriented to capture image data of adjacent portions of the environment 2354 surrounding the vehicle 100 and the trailer 2352; the expanded view 2510 reads on the third image).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
December 3, 2021